 1   WO
 2                                    NOT FOR PUBLICATION
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Jeffrey Green,                                       No. CV-15-02570-PHX-DJH
10                   Plaintiff,                           ORDER
11   v.
12   City of Phoenix, et al.,
13                   Defendant.
14
15          Before the Court is the parties’ Notice of Deposition Designations (Doc. 112). On
16   February 26, 2019, Defendant moved for leave to take a videotaped trial deposition of Lt.
17   Joe Tomory. (Doc. 103). Plaintiff filed a Response opposing Defendant’s Motion
18   (Doc. 105), and the Court did not permit Defendant to file a Reply. (Doc. 104). The Court
19   granted Defendant’s Motion on March 6, 2019, and ordered the deposition of Lt. Tomory
20   to commence on or before March 20, 2019, and ordered that no later than March 27, 2019,
21   the parties shall file a notice that contained the portions of the deposition transcript each
22   party intended to offer at trial and “[a]ll objections to the offered portions of the deposition,
23   which shall identify by page and line number the portion to which objection is made and
24   shall state the grounds of objection specifically;” all responses to the stated objections; and
25   Lt. Tomory’s deposition transcript. (Doc. 106 at 4) (emphasis in original)).
26          Plaintiff has provided general objections to Lt. Tomory’s deposition.
27   (Doc. 112 at 57). Specifically, Plaintiff claims that Lt. Tomory testified in his deposition
28   that he was fearful of Plaintiff and this fear prompted Lt. Tomory to carry a secondary
 1   weapon while at work. (Id.) Plaintiff argues that this information was not disclosed during
 2   discovery; therefore, this Court should exclude Lt. Tomory’s deposition pursuant to
 3   Federal Rule of Civil Procedure 37(c)(1). (Id.) Defendant counters that Lt. Tomory was
 4   disclosed in Defendant’s Initial Disclosures, in which Defendant provided that Lt. Tomory
 5   would testify regarding any information or knowledge he had regarding Plaintiff’s
 6   allegations and any meetings, conversations, interviews he had relevant to Plaintiff’s
 7   complaint. (Id.) Thus, Defendant argues that the Initial Disclosure statement was broad
 8   enough to include Lt. Tomory’s statements concerning his decision to carry a secondary
 9   weapon while at work. (Id.) The Court agrees. Here, Plaintiff knew that Lt. Tomory
10   would testify as to his interactions with Plaintiff and if Plaintiff wanted to know the
11   specifics of that potential testimony, he could have disposed Lt. Tomory during discovery.
12   Accordingly, the Court overrules Plaintiff’s general objections.
13          The parties filed their transcript designations, objections, and responses using a
14   table, the Court will follow suit starting with Defendant’s designations, Plaintiff’s
15   objections, and Defendant’s response to Plaintiff’s objections.
16
17    DEFENDANT’S            PLAINTIFF’S            DEFENDANT’S                 COURT’S
      DESIGNATIONS           OBJECTIONS              RESPONSE                   RULING
18
      5:15 to 14:18       12:20-25; 13:1         12:20-25 and 13:1         12:20–13:1
19                        Objection: hearsay,
                          Rule 802; relevance    Statements not hearsay    Hearsay: Objection
20                        and undue              since not offered to      Overruled. The
                          prejudice, Rules       prove the truth of the    testimony is being
21                                               matter asserted but       offered to show that
                          401, 403
22                                               offered to show their     Lt. Tomory intended
                          13:15-25               effect on Tomory, i.e.,   to act as a type of
23                        Objection:             his reason for reaching   unofficial mentor to
                          relevance, undue       out to Plaintiff – Rule   Plaintiff. Thus, the
24                                               801, U.S. v. Payne, 944   testimony is being
                          prejudice, Rules
25                        401, 403               F.2d 1458, 1472 (9th      offered to show its
                                                 Cir. 1991); U.S. v.       effect on Lt. Tomory
26                        14:1-18;               Lopez, 913 F.3d 807,      as the listener, rather
                          Objection:             826 (2019).               than for the truth of
27                                                                         the matter asserted.
                          relevance, undue
                                                 13:15-25; 14:1-18
28


                                                -2-
 1   DEFENDANT’S       PLAINTIFF’S        DEFENDANT’S                 COURT’S
 2   DESIGNATIONS     OBJECTIONS             RESPONSE                 RULING
                    prejudice, Rules   Exception to hearsay      Relevance: Objection
 3                  401, 403           rule – present sense      Overruled. The Court
                                       impression Rule 803(1)    finds the testimony
 4                                     Tomory is entitled to     relevant as it concerns
 5                                     testify as to his         the nature of the
                                       observations of           relationship between
 6                                     Plaintiff’s demeanor.     Lt. Tomory and
                                                                 Plaintiff.
 7                                     Disclosure of his
                                       testimony was made in     Undue Prejudice:
 8
                                       Defendant’s Initial       Objection Overruled.
 9                                     Disclosure Statement      The Court does not
                                       on 7/7/16 which stated    find any risk of undue
10                                     that he would testify     prejudice.
                                       regarding any
11
                                       information or
12                                     knowledge he has
                                       regarding Plaintiff’s     13:15–14:18
13                                     allegations and any
                                       meetings,                 Relevance: Objection
14                                                               Overruled. The Court
                                       conversations,
                                       interviews he had         finds the testimony
15
                                       relevant to Plaintiff’s   relevant as it concerns
16                                     complaint.                Lt. Tomory’s
                                       Furthermore, the          professional
17                                                               interactions with
                                       following audio
                                       recordings of meetings    Plaintiff.
18
                                       and transcripts of
19                                                               Undue Prejudice:
                                       meetings Tomory
                                                                 Objection Overruled.
                                       attended with Plaintiff
20                                                               The Court does not
                                       and Finley were
                                                                 find any risk of undue
21                                     disclosed on 1/9/17 in
                                                                 prejudice.
                                       Defendant’s 5th
22                                     Supplemental
                                       Disclosure:
23
24                                     December 7, 2012
                                       (PHX002329 –
25                                     002330) Finley Green
                                       Tomory
26
                                       December 10, 2012
27                                     (PHX002331 –
                                       002341) Finley Green
28
                                       Tomory


                                       -3-
 1   DEFENDANT’S    PLAINTIFF’S      DEFENDANT’S           COURT’S
 2   DESIGNATIONS   OBJECTIONS        RESPONSE             RULING
                                  December 11, 2012
 3                                (PHX002342 –
                                  002343) Finley Green
 4                                (Tomory)
 5                                December 12, 2012
                                  (PHX002344 –
 6                                002353) Finley Green
 7                                Tomory Henry
                                  January 4 and January
 8
                                  15, 2013 (PHX002366
 9                                - 002381) Finley Green
                                  (Tomory) Clarke
10
                                  January 17, 2013 (#1)
11                                (PHX002382 - 002384)
                                  Finley Green Tomory
12
                                  January 17, 2013 (#2)
13                                (PHX002385 - 002391)
                                  Finley Green Tomory
14                                Clarke Pace
15                                January 18, 2013
                                  (PHX002392 - 002419)
16
                                  Finley Green Tomory
17                                February 1, 2013
18                                (PHX002420 - 002423)
                                  Finley Green Tomory
19                                February 22, 2013
20                                (PHX002424 - 002465)
                                  Finley Green Tomory
21
                                  March 4, 2013
22                                (PHX002466 - 002468)
                                  Finley Green (Tomory)
23                                Henry
24                                March 15, 2013
                                  (PHX002469 - 002495)
25                                Finley Green Tomory
26                                Faulkner
                                  March 22, 2013
27                                (PHX002496 - 002528)
28


                                  -4-
 1   DEFENDANT’S    PLAINTIFF’S      DEFENDANT’S             COURT’S
 2   DESIGNATIONS   OBJECTIONS         RESPONSE              RULING
                                  Finley Green Tomory
 3                                Leuschner
 4                                April 5, 2013
                                  (PHX002529 –
 5                                002534) Finley Green
                                  Tomory
 6
                                  April 23, 2013
 7                                (PHX002535 –
                                  002537) Finley Green
 8
                                  Tomory
 9                                April 25, 2013
10                                (PHX002538 –
                                  002540) Finley Green
11                                Tomory
12                                April 29, 2013
                                  (PHX002541 –
13                                002542) Finley Green
                                  Tomory
14
                                  The above describes his
15                                interactions with and
                                  observations of
16
                                  Plaintiff during the
17                                relevant time period.

18                                A description of
                                  Plaintiff’s behavior
19                                does not constitute
                                  unfair prejudice. See,
20                                Batiz v. Am. Commer.
21                                Sec. Servs., 776
                                  F.Supp.2d 1087, 1092
22                                (C.D.Cal. 2011);
                                  United States v. Allen,
23                                341 F.3d 870, 886 (9th
24                                Cir. 2003). Plaintiff’s
                                  conduct, i.e., being
25                                upset over minor issues
                                  such as receiving an
26                                expectations memo is
27                                relevant to the decision
                                  to have Plaintiff
28                                undergo work fitness
                                  evaluations and

                                  -5-
 1   DEFENDANT’S            PLAINTIFF’S              DEFENDANT’S                   COURT’S
 2   DESIGNATIONS           OBJECTIONS                RESPONSE                     RULING
                                                 ultimately transfer him
 3                                               from the Robbery Unit.
 4   15:3 starting with   Objection:             A description of             15:3–22
     “”Did…” to 15:22     relevance, undue       Plaintiff’s behavior
 5                        prejudice, Rules 401   does not constitute          Relevance: Objection
                          and 403                unfair prejudice. See,       Overruled. The Court
 6                                                                            finds the testimony
                                                 Batiz v. Am. Commer.
 7                                               Sec. Servs., 776             relevant as it concerns
                                                 F.Supp.2d 1087, 1092         Lt. Tomory’s
 8                                               (C.D.Cal. 2011);             professional
                                                 United States v. Allen,      interactions with
 9                                                                            Plaintiff on a specific
                                                 341 F.3d 870, 886 (9th
10                                               Cir. 2003). Plaintiff’s      occasion.
                                                 conduct, i.e., being
11                                               upset over minor issues      Undue Prejudice:
                                                 such as receiving an         Objection Overruled.
12                                                                            The Court does not
                                                 expectations memo is
13                                               relevant to the decision     find any risk of undue
                                                 to have Plaintiff            prejudice.
14                                               undergo work fitness
                                                 evaluations and
15
                                                 ultimately transfer him
16                                               from the Robbery Unit.

17
     16:3 to 20:5         16:3-25                Plaintiff’s conduct, i.e.,   16:3–25
18                                               being upset over minor
                                                 issues such as receiving     Relevance: Objection
19                        Objection:
                                                 an expectations memo         Overruled. The Court
                          relevance, Rules 401
                                                 is relevant to the           finds the testimony
20                        and 403
                                                 decision to have             relevant as it concerns
21                                               Plaintiff undergo work       Lt. Tomory’s
                                                 fitness evaluations and      professional
22                                               ultimately transfer him      interactions with
                                                 from the Robbery Unit.       Plaintiff on a specific
23                                                                            occasion.
24
                                                                              Undue Prejudice:
25                                                                            Objection Overruled.
                                                                              The Court does not
26                                                                            find any risk of undue
27                                                                            prejudice.

28


                                                 -6-
 1   DEFENDANT’S       PLAINTIFF’S             DEFENDANT’S                   COURT’S
 2   DESIGNATIONS      OBJECTIONS               RESPONSE                     RULING
     20:14 to 26:2                                                      20:14–26:2
 3
 4                                                                      Plaintiff does not
                                                                        object; therefore, the
 5                                                                      Court finds this
                                                                        testimony may be
 6                                                                      offered.
 7
     26:16 to 27:5   26:1-5; 26:16-25       26:1-5; 26:16-25            26:1–5
 8                   Objection: hearsay,
                                            The statements not
                     Rule 802; relevance,                               No party is offering
 9                                          hearsay since not
                     undue prejudice,                                   26:3-5; therefore, the
                                            offered to prove the
10                   Rules 401 and 403                                  Court will not address
                                            truth of the matters        objections regarding
11                                          asserted but offered to
                     27:1-5                                             that section.
                                            show their effect on
                     Objection: hearsay,                                Additionally, 26:1-2 is
12                                          Tomory, i.e., why he
                     Rule 802; relevance,                               the end of answer to a
                                            was sitting in on
13                   undue prejudice,                                   question. The answer
                                            meetings between
                     Rules 401 and 403                                  in its entirety is 25:23-
14                                          Plaintiff and Lt. Finley.
                                                                        26:2. Thus, it appears
                                            Rule 801. U.S. v.           that Plaintiff is only
15                                          Payne, 944 F.2d 1458,
                                                                        objecting to the last
                                            1472 (9th Cir. 1991);
16                                                                      two lines of the
                                            U.S. v. Lopez, 913 F.3d
                                                                        answer. The Court
17                                          807, 826 (2019).
                                                                        will overrule that
                                                                        objection.
18
                                            There is foundation for
19                                                                      26:16–27:5
                                            the question. Tomory
20                                          is asked to testify as to   Hearsay: Objection
                                            his observations as to      Overruled. The
21                                          whether the meetings        testimony is being
                                            which he attended kept      offered to show why
22                                          the lines of                Lt. Tomory attended
23                                          communication open          monthly meetings
                                            between Plaintiff and       between Plaintiff and
24                                          Finley.                     Lt. Finley. Thus, the
25                                                                      testimony is being
                                                                        offered to show its
26                                                                      effect on Lt. Tomory,
                                                                        rather than for the
27                                                                      truth of the matter
28                                                                      asserted.



                                            -7-
 1   DEFENDANT’S        PLAINTIFF’S             DEFENDANT’S                   COURT’S
 2   DESIGNATIONS       OBJECTIONS               RESPONSE                     RULING
                                                                         Relevance: Objection
 3                                                                       Overruled. The Court
                                                                         finds the testimony
 4                                                                       relevant as it concerns
 5                                                                       interactions between
                                                                         Lt. Tomory and
 6                                                                       Plaintiff.
 7                                                                       Undue Prejudice:
                                                                         Objection Overruled.
 8
                                                                         The Court does not
 9                                                                       find any risk of undue
                                                                         prejudice.
10
     27:20 to 27:22   Objection: hearsay,    There is foundation for     27:20–27:22
11                    Rule 802;              the question. Tomory
                      foundation, Rule       is asked to testify as to   Hearsay: Objection
12                    602                    his observations as to      Overruled. The
13                                           whether the meetings        question is not asking
                                             which he attended kept      Lt. Tomory to repeat
14                                           the lines of                an out-of-court
                                             communication open          statement. It is simply
15                                           between Plaintiff and       asking whether Lt.
16                                           Finley.                     Tomory’s presence in
                                                                         the monthly meetings
                                             Statements not hearsay
17                                                                       was helpful.
                                             since not offered to
18                                           prove the truth of the      Relevance: Objection
                                             matters asserted but        Overruled. The Court
19                                           offered to show their       finds the testimony
                                             effect on Tomory, i.e.,     relevant as it concerns
20                                           why he was sitting in       interactions between
21                                           on meetings between         Lt. Tomory and
                                             Plaintiff and Lt. Finley.   Plaintiff.
22                                           Rule 801. U.S. v.
                                             Payne, 944 F.2d 1458,       Undue Prejudice:
23                                           1472 (9th Cir. 1991);       Objection Overruled.
24                                           U.S. v. Lopez, 913 F.3d     The Court does not
                                             807, 826 (2019).            find any risk of undue
25                                                                       prejudice.
26
27   28:1 to 29:3     Objection:             Tomory is testifying as     28:1–29:3
                      relevance, undue       to his personal
28                    prejudice, Rules 401   observations and            Hearsay: Objection
                      and 403; hearsay,      interaction with            Overruled. The


                                             -8-
 1   DEFENDANT’S       PLAINTIFF’S         DEFENDANT’S                  COURT’S
 2   DESIGNATIONS      OBJECTIONS            RESPONSE                   RULING
                    Rule 802; lacks    Plaintiff during            majority of this
 3                  foundation, Rule   monthly meetings. His       testimony is not out-
                    602                observations as to          of-court statements,
 4                                     Plaintiff’s behavior - -    rather it is Lt. Tomory
 5                                     angry, emotional form       recounting his
                                       the basis for sending       personal observations
 6                                     Plaintiff for work          and experiences at
                                       fitness evaluations and     these meetings.
 7                                     ultimately his transfer
                                       from the Robbery Unit.      However, Lt. Tomory
 8
                                                                   does state at 28:23-24
 9                                     Additionally,               that Plaintiff was
                                       statements by party         “calling Troy a liar,
10                                     opponent are not            he’s unethical.” Thus,
                                       hearsay. Rule 801(d).       it is an out-of-court
11
                                       Statement by Plaintiff      statement by Plaintiff.
12                                     that he accused Finley      However, this was a
                                       of being unethical and      statement made by
13                                     a liar are not offered to   Plaintiff and thus is
                                       prove such, but to          not hearsay under
14
                                       describe Plaintiff’s        801(d)(2)(a).
15                                     conduct during those
                                       meetings.                 Relevance: Objection
16                                                               Overruled. The Court
                                       Supervisor impressions finds the testimony
17                                     of Plaintiff’s behavior   relevant as it concerns
18                                     are relevant to the       interactions between
                                       honesty of the belief     Lt. Tomory and
19                                     that Plaintiff’s behavior Plaintiff.
                                       needed to be evaluated.
20                                                               Undue Prejudice:
21                                                               Objection Overruled.
                                                                 The Court does not
22                                                               find any risk of undue
                                                                 prejudice.
23
                                                                   Lacks Foundation:
24                                                                 Objection Overruled.
                                                                   Lt. Tomory is
25                                                                 describing events that
26                                                                 he witnessed and was
                                                                   present for.
27
28


                                       -9-
 1   DEFENDANT’S             PLAINTIFF’S              DEFENDANT’S                   COURT’S
 2   DESIGNATIONS            OBJECTIONS                RESPONSE                     RULING
     29:20 starting with   Objection:              Foundation is               29:20–30:23
 3   “I’m talking…” to     relevance, undue        established because
 4   30:23                 prejudice, Rules 401    Tomory’s testimony          Hearsay: Objection
                           and 403; hearsay,       recounts his                Overruled. This
 5                         Rule 802; lacks         observations of             testimony is not out-
                           foundation, Rule        Plaintiff’s conduct         of-court statements,
 6                         602                     during meetings             rather it is Lt. Tomory
 7                                                 between Plaintiff and       recounting his
                                                   Finley at which he was      personal observations
 8                                                 present. Additionally,      and experiences at
                                                   statements by party         these meetings.
 9                                                 opponent are not
                                                   hearsay. Rule 801(d).       Relevance: Objection
10
                                                   Statement by Plaintiff      Overruled. The Court
11                                                 that he accused Finley      finds the testimony
                                                   of being unethical and      relevant as it concerns
12                                                 a liar are not offered to   interactions between
                                                   prove such, but to          Lt. Tomory and
13
                                                   describe Plaintiff’s        Plaintiff.
14                                                 conduct during those
                                                   meetings.                Undue Prejudice:
15                                                                          Objection Overruled.
                                                   See, Defendant’s         The Court does not
16                                                                          find any risk of undue
                                                   disclosure on 7/7/16
17                                                 and 1/9/17 listed above. prejudice.
18                                                 Question is not leading
                                                   because it does not         Lacks Foundation:
19                                                                             Objection Overruled.
                                                   suggest an answer. The
20                                                 question can be             Lt. Tomory is
                                                   answered either “yes”,      describing events that
21                                                 “no” or “I don’t recall.”   he witnessed and was
                                                   If the question had         present for.
22
                                                   been phrased “You did
23                                                 take safety precautions
                                                   for yourself didn’t
24                                                 you?” that would have
                                                   been leading. The
25
                                                   question posed was not.
26                                                 See, Rule 611. This
                                                   testimony describes for
27                                                 the jury Tomory’s
                                                   observations of
28
                                                   Plaintiff’s conduct in


                                                  - 10 -
 1   DEFENDANT’S             PLAINTIFF’S               DEFENDANT’S                  COURT’S
 2   DESIGNATIONS            OBJECTIONS                  RESPONSE                   RULING
                                                   the workplace and his
 3                                                 interactions with
                                                   Plaintiff and its effect
 4                                                 on him. The testimony
 5                                                 is relevant because it
                                                   shows the level of
 6                                                 fear/anxiety Plaintiff’s
                                                   conduct had on those
 7                                                 who interacted with
 8                                                 him. The testimony is
                                                   not unfairly prejudicial.
 9                                                 See, Rule 403.
10
     31:1 to 32:17 up to   Objection:              Foundation is               29:20–30:23
11   “there was a          relevance, undue        established because
     potential for that,   prejudice, Rules 401    Tomory’s testimony       Hearsay: Objection
12   yes.”                 and 403; hearsay,       recounts his             Overruled. This
13                         Rule 802; lacks         observations of          testimony is not out-
                           foundation, Rule        Plaintiff’s conduct      of-court statements,
14                         602                     during meetings          rather it is Lt. Tomory
                                                   between Plaintiff and    recounting his
15                                                 Finley at which he was   personal observations
16                                                 present.                 and experiences at
                                                                            these meetings and
17                                                 See, Defendant’s         about the location of
                                                   disclosure on 7/7/16     Lt. Tomory’s
18                                                 and 1/9/17 listed above. secondary weapon.
19                                                 The testimony is            Relevance: Objection
20                                                 relevant because it         Overruled. The Court
                                                   shows the level of          finds the testimony
21                                                 fear/anxiety Plaintiff’s    relevant as it concerns
                                                   conduct had on those        interactions between
22                                                 who interacted with         Lt. Tomory and
23                                                 him. The testimony is       Plaintiff.
                                                   not unfairly prejudicial.
24                                                 See, Rule 403.              Undue Prejudice:
                                                                               Objection Overruled.
25                                                                             The Court does not
26                                                                             find any risk of undue
                                                                               prejudice.
27                                                                             Lacks Foundation:
28                                                                             Objection Overruled.
                                                                               Lt. Tomory is


                                                  - 11 -
 1   DEFENDANT’S       PLAINTIFF’S             DEFENDANT’S                COURT’S
 2   DESIGNATIONS      OBJECTIONS               RESPONSE                  RULING
                                                                     describing events that
 3                                                                   he witnessed and was
                                                                     present for.
 4
 5
     39:23 to 40:4   39:23-25; 40:1-4      This objection is         39:23–40:4
 6                                         nonsensical. This is a
                     Objection: non-       question posed by         This was a question
 7                   disclosure, relevance Plaintiff’s counsel and   posed to Lt. Tomory
                     and prejudice, Rules Tomory’s response.         by Plaintiff’s counsel.
 8                   401 and 403;                                    Prior to this
                                           This was a deposition
 9                   hearsay, Rule 802;    in lieu of live trial     deposition, all parties
                     lacks foundation,     testimony. If counsel     were aware that this
10                   Rule 602              didn’t want to hear the   deposition was in lieu
                                           answer he should not      of Lt. Tomory
11                                                                   testifying at trial.
                                           have asked the
12                                         question.                 Thus, it is akin to
                                                                     Plaintiff’s counsel
13                                          See, Defendant’s         objecting to his own
                                            disclosure on 7/7/16     question at trial. The
14                                          and 1/9/17 listed above. Court finds that
15                                                                   Plaintiff waived any
                                            If Plaintiff’s counsel   objections to questions
16                                          didn’t believe that such he asked Lt. Tomory
                                            testimony was relevant and the answers Lt.
17                                          he should not have       Tomory thereby
18                                          asked the question.      provided.

19                                          Furthermore, such        Nonetheless, the Court
                                            testimony was not        will address the merits
20                                          unfairly prejudicial.    of Plaintiff’s
                                            See, United States v.    objections.
21
                                            Allen, 341 F.3d 870,
22                                          886 (9th Cir. 2003);     Hearsay: Objection
                                            Batiz v. Am. Commer.     Overruled. This is not
23                                          Sec. Servs., 776         out-of-court
                                            F.Supp.2d 1087, 1092     statements.
24
                                            (C.D.Cal. 2011).
25                                                                   Relevance: Objection
                                                                     Overruled. The Court
26                                                                   finds the testimony
                                                                     relevant as it concerns
27                                                                   interactions between
28


                                           - 12 -
 1   DEFENDANT’S        PLAINTIFF’S               DEFENDANT’S                 COURT’S
 2   DESIGNATIONS       OBJECTIONS                 RESPONSE                   RULING
                                                                         Lt. Tomory and
 3                                                                       Plaintiff.
 4                                                                       Undue Prejudice:
                                                                         Objection Overruled.
 5
                                                                         The Court does not
 6                                                                       find any risk of undue
                                                                         prejudice.
 7
                                                                         Lacks Foundation:
 8                                                                       Objection Overruled.
                                                                         Lt. Tomory is
 9                                                                       describing events that
10                                                                       he witnessed and was
                                                                         present for.
11                                                                       Nondisclosure:
12                                                                       Objection Overruled.
                                                                         Defendant disclosed
13                                                                       Lt. Tomory and
                                                                         provided that he
14                                                                       would testify as to his
15                                                                       “interactions with and
                                                                         observations of
16                                                                       Plaintiff during
                                                                         Plaintiff’s tenure with
17                                                                       the PPD Robbery
18                                                                       Unit.”

19   47:20 to 49:10   Objection: non-          This objection is         47:20–49:10
20                    disclosure, relevance    nonsensical. This is a
                      and prejudice, Rules     question posed by         Plaintiff waived this
21                    401 and 403;             Plaintiff’s counsel and   objection by agreeing
                      hearsay, Rule 802;       Tomory’s response.        to include this portion
22                    lacks foundation,        This was a deposition     of testimony. (See
23                    Rule 602                 in lieu of live trial     Doc. 112 at 75).
                                               testimony. If counsel
24                                             didn’t want to hear the
                                               answer he should not
25                                             have asked the
26                                             question.

27
28


                                              - 13 -
 1   DEFENDANT’S        PLAINTIFF’S              DEFENDANT’S                  COURT’S
 2   DESIGNATIONS       OBJECTIONS                  RESPONSE                  RULING
                                              See, Defendant’s
 3                                            disclosure on 7/7/16
                                              and 1/9/17 listed above.
 4
                                              If Plaintiff’s counsel
 5
                                              didn’t believe that such
 6                                            testimony was relevant
                                              he should not have
 7                                            asked the question.
 8                                            Furthermore, such
 9                                            testimony was not
                                              unfairly prejudicial.
10                                            See, United States v.
                                              Allen, 341 F.3d 870,
11                                            886 (9th Cir. 2003);
12                                            Batiz v. Am. Commer.
                                              Sec. Servs., 776
13                                            F.Supp.2d 1087, 1092
                                              (C.D.Cal. 2011).
14
15                                            The testimony is
                                              responsive to the
16                                            question and does not
                                              constitute hearsay.
17
18   49:16 to 49:23                                                      49:16–23
19                                                                       Plaintiff does not
                                                                         object; therefore, the
20
                                                                         Court finds this
21                                                                       testimony may be
                                                                         offered.
22
23   50:20 to 52:5    51:1-25; 52:1-5         This objection is          51:1–52:5
                                              nonsensical. This is a
24                    Objection: non-         question posed by          This was a question
                      disclosure,             Plaintiff’s counsel and    posed to Lt. Tomory
25                    relevance, undue                                   by Plaintiff’s counsel.
                                              Tomory’s response.
26                    prejudice, Rules 401    This was a deposition      Prior to this
                      and 403; hearsay,       in lieu of live trial      deposition, all parties
27                    Rule 802; lacks         testimony. If counsel      were aware that this
                                              didn’t want to hear the    deposition was in lieu
28                                                                       of Lt. Tomory
                                              answer he should not


                                             - 14 -
 1   DEFENDANT’S       PLAINTIFF’S         DEFENDANT’S                COURT’S
 2   DESIGNATIONS      OBJECTIONS            RESPONSE                 RULING
                    foundation, Rule    have asked the           testifying at trial.
 3                  602                 question.                Thus, it is akin to
                                                                 Plaintiff’s counsel
 4                                      See, Defendant’s         objecting to his own
                                        disclosure on 7/7/16     question at trial. The
 5
                                        and 1/9/17 listed above. Court finds that
 6                                                               Plaintiff waived any
                                        If Plaintiff’s counsel   objections to questions
 7                                      didn’t believe that such he asked Lt. Tomory
                                        testimony was relevant and the answers Lt.
 8                                      he should not have       Tomory thereby
 9                                      asked the question.      provided.
10                                      Furthermore, such        Nonetheless, the Court
                                        testimony was not        will address the merits
11                                      unfairly prejudicial.    of Plaintiff’s
12                                      See, United States v.    objections.
                                        Allen, 341 F.3d 870,
13                                      886 (9th Cir. 2003);     Hearsay: Objection
                                        Batiz v. Am. Commer.     Overruled. This
14                                      Sec. Servs., 776         testimony is not out-
15                                      F.Supp.2d 1087, 1092     of-court statements.
                                        (C.D.Cal. 2011).
16                                                               Relevance: Objection
                                        The testimony is         Overruled. The Court
17                                      responsive to the        finds the testimony
                                        question and does not    relevant as it concerns
18
                                        constitute hearsay.      interactions between
19                                                               Lt. Tomory and other
                                                                 officers regarding
20                                                               their interactions with
21                                                               Plaintiff.

22                                                               Undue Prejudice:
                                                                 Objection Overruled.
23                                                               The Court does not
                                                                 find any risk of undue
24
                                                                 prejudice.
25                                                               Lacks Foundation:
26                                                               Objection Overruled.
                                                                 Lt. Tomory is
27                                                               describing events that
                                                                 he witnessed and was
28                                                               present for.


                                       - 15 -
 1   DEFENDANT’S        PLAINTIFF’S             DEFENDANT’S                 COURT’S
 2   DESIGNATIONS       OBJECTIONS               RESPONSE                   RULING
                                                                       Nondisclosure:
 3                                                                     Objection Overruled.
 4                                                                     Defendant disclosed
                                                                       Lt. Tomory and
 5                                                                     provided that he
                                                                       would testify as to his
 6                                                                     “interactions with and
 7                                                                     observations of
                                                                       Plaintiff during
 8                                                                     Plaintiff’s tenure with
                                                                       the PPD Robbery
 9                                                                     Unit.”
10
     52:22 to 53:17   52:22-25              This objection is          52:22–25
11                                          nonsensical. Plaintiff’s
12                    Objection: non-       counsel asked a           This is two lines of an
                      disclosure, relevance question at 52:6 but      answer to a question
13                    and prejudice, Rules objected to the            by Plaintiff’s counsel.
                      401 and 403;          beginning of Tomory’s     Prior to this
14                    hearsay, Rule 802;    answer but not the rest.  deposition, all parties
15                    lacks foundation,     Completion under Rule     were aware that this
                      Rule 602              106 requires 52:22-25     deposition was in lieu
16                                          to be admitted.           of Lt. Tomory
                                                                      testifying at trial.
17                                           See, Defendant’s         Thus, it is akin to
18                                           disclosure on 7/7/16     Plaintiff’s counsel
                                             and 1/9/17 listed above. objecting to his own
19                                                                    question at trial. The
                                             If Plaintiff’s counsel   Court finds that
20                                           didn’t believe that such Plaintiff waived any
                                             testimony was relevant objections to questions
21
                                             he should not have       he asked Lt. Tomory
22                                           asked the question.      and the answers Lt.
                                                                      Tomory thereby
23                                           Furthermore, such        provided.
                                             testimony was not
24                                           unfairly prejudicial.    Nonetheless, the Court
25                                           See, United States v.    will address the merits
                                             Allen, 341 F.3d 870,     of Plaintiff’s
26                                           886 (9th Cir. 2003);     objections.
                                             Batiz v. Am. Commer.
27                                           Sec. Servs., 776         Hearsay: Objection
28                                                                    Overruled. This is not



                                            - 16 -
 1   DEFENDANT’S     PLAINTIFF’S       DEFENDANT’S               COURT’S
 2   DESIGNATIONS    OBJECTIONS          RESPONSE                RULING
                                    F.Supp.2d 1087, 1092    an out-of-court
 3                                  (C.D.Cal. 2011).        statement.
 4                                  The testimony is        Relevance: Objection
                                    responsive to the       Overruled. The Court
 5
                                    question and does not   finds the testimony
 6                                  constitute hearsay.     relevant as it concerns
                                                            interactions between
 7                                                          Lt. Tomory and other
                                                            officers regarding
 8
                                                            their interactions with
 9                                                          Plaintiff.

10                                                          Undue Prejudice:
                                                            Objection Overruled.
11                                                          The Court does not
12                                                          find any risk of undue
                                                            prejudice.
13
                                                            Lacks Foundation:
14                                                          Objection Overruled.
                                                            Lt. Tomory is
15                                                          describing events that
                                                            he witnessed and was
16
                                                            present for.
17                                                          Nondisclosure:
18                                                          Objection Overruled.
                                                            Defendant disclosed
19                                                          Lt. Tomory and
                                                            provided that he
20                                                          would testify as to his
21                                                          “interactions with and
                                                            observations of
22                                                          Plaintiff during
                                                            Plaintiff’s tenure with
23                                                          the PPD Robbery
24                                                          Unit.”

25   72:9 to 73:13                                          72:9–72:13
26
                                                            Plaintiff does not
27                                                          object; therefore, the
                                                            Court finds this
28


                                   - 17 -
 1   DEFENDANT’S        PLAINTIFF’S               DEFENDANT’S                    COURT’S
 2   DESIGNATIONS       OBJECTIONS                 RESPONSE                      RULING
                                                                            testimony may be
 3                                                                          offered.
 4
     76:4 to 76:8     Objection: questions Questions of counsel             76:4–8
 5                    of counsel are not   are the predicate for the
                      evidence             answer given by                  Plaintiff is offering
 6                                         Tomory at 76:25-77:13.           76:2–15; thus, the
 7                                         If Plaintiff’s counsel           Court finds Plaintiff
                                           did not want to hear the         has waived this
 8                                         answer he should not             objection. (See Doc.
                                           have asked the                   112 at 76).
 9                                         question. This was a             Additionally, 76:4–8
10                                         trial deposition.                is a question posed to
                                                                            Lt. Tomory by
11                                                                          Defendant’s counsel,
                                                                            which Lt. Tomory
12                                                                          answers at 76:25–
13                                                                          77:13.

14   76:25 to 77:13   Objection: non-          76:25 to 77:15               76:25–77:13
15                    disclosure, relevance
                      and prejudice, Rules     The answer by Tomory         The Court finds that
16                    401 and 403;             is in direct response to     Plaintiff has waived
                      hearsay; Rule 802;       Plaintiff’s counsel’s        this objecting by
17                    lacks foundation,        question. Tomory was         agreeing to allow this
                      Rule 602                 asked whether he             testimony to be
18                                             believed that the cause      offered. (See Doc. 112
19                                             of tension between           at 76).
                                               Plaintiff and Finley was
20                                             because of issues
                                               regarding Candice
21                                             Wilson and responded
22                                             that the issue regarding
                                               Candice Wilson was
23                                             not the sole reason for
                                               the tension - - that there
24                                             were multiple issues. If
25                                             counsel didn’t want to
                                               hear the answer he
26                                             should not have asked
                                               the question.
27
28


                                              - 18 -
 1   DEFENDANT’S       PLAINTIFF’S             DEFENDANT’S                  COURT’S
 2   DESIGNATIONS      OBJECTIONS                 RESPONSE                  RULING
                                            See, Defendant’s
 3                                          disclosure on 7/7/16
                                            and 1/9/17 listed above.
 4
                                            If Plaintiff’s counsel
 5
                                            didn’t believe that such
 6                                          testimony was relevant
                                            he should not have
 7                                          asked the question.
 8                                          Furthermore, such
 9                                          testimony was not
                                            unfairly prejudicial.
10                                          See, United States v.
                                            Allen, 341 F.3d 870,
11                                          886 (9th Cir. 2003);
12                                          Batiz v. Am. Commer.
                                            Sec. Servs., 776
13                                          F.Supp.2d 1087, 1092
                                            (C.D.Cal. 2011).
14
15                                          The testimony is
                                            responsive to the
16                                          question and does not
                                            constitute hearsay.
17
18   81:2 to 82:25   82:10-19               This objection is          82:10–19
                                            nonsensical. This is a
19                                          question posed by          The Court finds that
                     Objection: hearsay,                               Plaintiff has waived
20                                          Plaintiff’s counsel and
                     Rule 801                                          this objecting by
                                            Tomory’s response.
21                                          This was a deposition      agreeing to allow this
                                            in lieu of live trial      testimony to be
22                                          testimony. If counsel      offered. (See Doc. 112
                                            didn’t want to hear the    at 76).
23
                                            answer he should not
24                                          have asked the
                                            question.
25
                                            Furthermore, if
26                                          Plaintiff’s counsel
                                            didn’t believe that such
27                                          testimony was relevant
28                                          he should not have
                                            asked the question.


                                           - 19 -
 1   DEFENDANT’S        PLAINTIFF’S              DEFENDANT’S                  COURT’S
 2   DESIGNATIONS       OBJECTIONS                  RESPONSE                  RULING
                                              Plaintiff’s objection to
 3                                            Tomory’s answer
                                              violates Rule 106.
 4
     88:7 to 88:10                                                       88:7–88:10
 5
                                                                         Plaintiff does not
 6                                                                       object; therefore, the
 7                                                                       Court finds this
                                                                         testimony may be
 8                                                                       offered.
 9
     88:14 to 88:24                                                      88:14–88:24
10
                                                                         Plaintiff does not
11                                                                       object; therefore, the
12                                                                       Court finds this
                                                                         testimony may be
13                                                                       offered.

14
     89:11 to 95:6    Objection: non-         All of these questions     89:11–95:6
15                    disclosure,             were asked by
                      relevance, undue        Plaintiff’s counsel in a   This testimony is
16                    prejudice, Rules 401    trial deposition. If       comprised of
                      and 403; hearsay,       counsel did not want to    questions posed to Lt.
17                                                                       Tomory by Plaintiff’s
                      Rule 802; lacks         hear the answer he
18                    foundation, Rule        should not have asked      counsel. Prior to this
                      602                     the question. Any          deposition, all parties
19                                            testimony referring to     were aware that this
                                              statements made by         deposition was in lieu
20                                                                       of Lt. Tomory
                                              Plaintiff is either not
21                                            hearsay (Rule              testifying at trial.
                                              801(d)(2)(A) as a          Thus, it is akin to
22                                            statement by a party       Plaintiff’s counsel
                                              opponent or is offered     objecting to his own
23                                                                       question at trial. The
                                              to show their effect on
24                                            Tomory and the actions     Court finds that
                                              he took. Furthermore,      Plaintiff waived any
25                                            such testimony was not     objections to questions
                                              unfairly prejudicial.      he asked Lt. Tomory
26                                                                       and the answers Lt.
                                              See, United States v.
27                                            Allen, 341 F.3d 870,       Tomory thereby
                                              886 (9th Cir. 2003);       provided.
28                                            Batiz v. Am. Commer.


                                             - 20 -
 1   DEFENDANT’S    PLAINTIFF’S       DEFENDANT’S                COURT’S
 2   DESIGNATIONS   OBJECTIONS           RESPONSE                RULING
                                   Sec. Servs., 776         Nonetheless, the Court
 3                                 F.Supp.2d 1087, 1092     will address the merits
                                   (C.D.Cal. 2011).         of Plaintiff’s
 4                                                          objections.
                                   See, Defendant’s
 5
                                   disclosure on 7/7/16     Hearsay: Objection
 6                                 and 1/9/17 listed above. Overruled. The initial
                                                            question is whether Lt.
 7                                 If Plaintiff’s counsel   Tomory recorded his
                                   didn’t believe that such conversations with
 8                                 testimony was relevant Plaintiff. The next
 9                                 he should not have       question is why Lt.
                                   asked the question.      Tomory started
10                                                          recording the
                                   Furthermore, such        conversations. Lt.
11                                 testimony was not        Tomory then explains
12                                 unfairly prejudicial.    why he was recording
                                   See, United States v.    the conversations;
13                                 Allen, 341 F.3d 870,     thus, the statements
                                   886 (9th Cir. 2003);     are not being offered
14                                 Batiz v. Am. Commer.     for the truth of the
15                                 Sec. Servs., 776         matter asserted; but
                                   F.Supp.2d 1087, 1092     rather to explain Lt.
16                                 (C.D.Cal. 2011).         Tomory’s state of
                                                            mind when he made
17
                                                            the decision to record
18                                                          his conversations.

19                                                          Relevance: Objection
                                                            Overruled. The Court
20                                                          finds the testimony
21                                                          relevant as it concerns
                                                            interactions between
22                                                          Lt. Tomory and
                                                            Plaintiff.
23
24                                                          Undue Prejudice:
                                                            Objection Overruled.
25                                                          The Court does not
                                                            find any risk of undue
26                                                          prejudice.
27                                                          Lacks Foundation:
                                                            Objection Overruled.
28                                                          Lt. Tomory is


                                  - 21 -
 1   DEFENDANT’S         PLAINTIFF’S              DEFENDANT’S                   COURT’S
 2   DESIGNATIONS        OBJECTIONS                RESPONSE                     RULING
                                                                           describing events that
 3                                                                         he witnessed and was
                                                                           present for.
 4
                                                                           Nondisclosure:
 5                                                                         Objection Overruled.
                                                                           Defendant disclosed
 6                                                                         Lt. Tomory and
 7                                                                         provided that he
                                                                           would testify as to his
 8                                                                         “interactions with and
                                                                           observations of
 9                                                                         Plaintiff during
10                                                                         Plaintiff’s tenure with
                                                                           the PPD Robbery
11                                                                         Unit.”
12
     107:23 to 108:2   Objection: non-         All of these questions      107:23–108:2
13                     disclosure,             were asked by
                       relevance, undue        Plaintiff’s counsel in a    This is a question
14                     prejudice, Rules 401    trial deposition. If        posed to Lt. Tomory
15                     and 403; hearsay,       counsel did not want to     by Plaintiff’s counsel.
                       Rule 802; lacks         hear the answer he          It is difficult to
16                     foundation, Rule        should not have asked       understand why
                       602                     the question. Any           Plaintiff would object
17                                             testimony referring to      to the introduction of
18                                             statements made by          the question, but not
                                               Plaintiff is either not     object to Lt. Tomory’s
19                                             hearsay (Rule               answer, 108:12–
                                               801(d)(2)(A) as a           109:5. Additionally,
20                                             statement by a party        prior to this
21                                             opponent or is offered      deposition, all parties
                                               to show their effect on     were aware that this
22                                             Tomory and the actions      deposition was in lieu
                                               he took.                    of Lt. Tomory
23                                                                         testifying at trial.
24                                             Furthermore, such           Thus, it is akin to
                                               testimony was not           Plaintiff’s counsel
25                                             unfairly prejudicial.       objecting to his own
                                               See, United States v.       question at trial. The
26                                             Allen, 341 F.3d 870,        Court finds that
27                                             886 (9th Cir. 2003); , or   Plaintiff waived any
                                               Batiz v. Am. Commer.        objections to questions
28                                             Sec. Servs., 776            he asked Lt. Tomory
                                                                           and the answers Lt.

                                              - 22 -
 1   DEFENDANT’S       PLAINTIFF’S       DEFENDANT’S                COURT’S
 2   DESIGNATIONS      OBJECTIONS          RESPONSE                 RULING
                                      F.Supp.2d 1087, 1092     Tomory thereby
 3                                    (C.D.Cal. 2011).         provided.
 4                                    See, Defendant’s         Nonetheless, the Court
                                      disclosure on 7/7/16     will address the merits
 5
                                      and 1/9/17 listed above. of Plaintiff’s
 6                                                             objections.
                                      If Plaintiff’s counsel
 7                                    didn’t believe that such Hearsay: Objection
                                      testimony was relevant Overruled. This is a
 8                                    he should not have       question, it is not an
 9                                    asked the question.      out-of-court statement.

10                                                             Relevance: Objection
                                                               Overruled. The Court
11                                                             finds the question and
12                                                             answer to be relevant
                                                               as it concerns what
13                                                             information Lt.
                                                               Tomory documented
14                                                             in his supervisory
15                                                             notes.

16                                                             Undue Prejudice:
                                                               Objection Overruled.
17                                                             This is a question;
                                                               thus, the Court does
18
                                                               not find any risk of
19                                                             undue prejudice.

20                                                             Lacks Foundation:
                                                               Objection Overruled.
21                                                             This is a question.
22                                                             Nondisclosure:
                                                               Objection Overruled.
23                                                             This is a question.
24
     108:12 to 109:5                                           108:12–109:5
25
                                                               Plaintiff does not
26                                                             object; therefore, the
27                                                             Court finds this
                                                               testimony may be
28                                                             offered.



                                     - 23 -
 1   DEFENDANT’S          PLAINTIFF’S              DEFENDANT’S                  COURT’S
 2   DESIGNATIONS         OBJECTIONS                RESPONSE                    RULING
     110:14 to 110:17   Objection: non-         All of these questions     110:14–17
 3                      disclosure,             were asked by
 4                      relevance, undue        Plaintiff’s counsel in a   This is a question
                        prejudice, Rules 401    trial deposition. If       posed to Lt. Tomory
 5                      and 403; hearsay,       counsel did not want to    by Plaintiff’s counsel.
                        Rule 802; lacks         hear the answer he         Prior to this
 6                      foundation, Rule        should not have asked      deposition, all parties
 7                      602                     the question. Any          were aware that this
                                                testimony referring to     deposition was in lieu
 8                                              statements made by         of Lt. Tomory
                                                Plaintiff is either not    testifying at trial.
 9                                              hearsay (Rule              Thus, it is akin to
10                                              801(d)(2)(A) as a          Plaintiff’s counsel
                                                statement by a party       objecting to his own
11                                              opponent. Furthermore,     question at trial. The
                                                such testimony was not     Court finds that
12                                              unfairly prejudicial.      Plaintiff waived any
13                                              See, United States v.      objections to questions
                                                Allen, 341 F.3d 870,       he asked Lt. Tomory
14                                              886 (9th Cir. 2003);       and the answers Lt.
                                                Batiz v. Am. Commer.       Tomory thereby
15                                              Sec. Servs., 776           provided.
16                                              F.Supp.2d 1087, 1092
                                                (C.D.Cal. 2011).           Nonetheless, the Court
17                                                                         will address the merits
                                                See, Defendant’s           of Plaintiff’s
18                                              disclosure on 7/7/16       objections.
19                                              and 1/9/17 listed above.
                                                                           Hearsay: Objection
20                                              If Plaintiff’s counsel     Overruled. This is a
                                                didn’t believe that such   question, it is not an
21                                              testimony was relevant     out-of-court statement.
                                                he should not have
22                                                                         Relevance: Objection
                                                asked the question.
23                                                                         Overruled. The Court
                                                                           finds the question and
24                                                                         answer to be relevant.
25                                                                         Undue Prejudice:
                                                                           Objection Overruled.
26
                                                                           This is a question;
27                                                                         thus, the Court does
                                                                           not find any risk of
28                                                                         undue prejudice.


                                               - 24 -
 1   DEFENDANT’S         PLAINTIFF’S              DEFENDANT’S                  COURT’S
 2   DESIGNATIONS        OBJECTIONS                RESPONSE                    RULING
                                                                          Lacks Foundation:
 3                                                                        Objection Overruled.
 4                                                                        This is a question.
                                                                          Nondisclosure:
 5
                                                                          Objection Overruled.
 6                                                                        This is a question.

 7
     110:23 to 112:3   Objection: non-         All of these questions     110:23–112:3
 8                     disclosure,             were asked by
                       relevance, undue        Plaintiff’s counsel in a   This is an answer to
 9                     prejudice, Rules 401    trial deposition. If       Plaintiff’s counsel’s
                       and 403; hearsay,       counsel did not want to    question, 110:14–17.
10                                                                        Prior to this
                       Rule 802; lacks         hear the answer he
11                     foundation, Rule        should not have asked      deposition, all parties
                       602                     the question. Any          were aware that this
12                                             testimony referring to     deposition was in lieu
                                               statements made by         of Lt. Tomory
13                                                                        testifying at trial.
                                               Plaintiff is either not
14                                             hearsay (Rule              Thus, it is akin to
                                               801(d)(2)(A) as a          Plaintiff’s counsel
15                                             statement by a party       objecting to his own
                                               opponent. Furthermore,     question at trial. The
16                                                                        Court finds that
                                               such testimony was not
17                                             unfairly prejudicial.      Plaintiff waived any
                                               See, United States v.      objections to questions
18                                             Allen, 341 F.3d 870,       he asked Lt. Tomory
                                               886 (9th Cir. 2003);       and the answers Lt.
19                                                                        Tomory thereby
                                               Batiz v. Am. Commer.
20                                             Sec. Servs., 776           provided.
                                               F.Supp.2d 1087, 1092
21                                             (C.D.Cal. 2011).           Nonetheless, the Court
                                                                          will address the merits
22                                             See, Defendant’s           of Plaintiff’s
23                                             disclosure on 7/7/16       objections.
                                               and 1/9/17 listed above.
24                                                                        Hearsay: Objection
                                               If Plaintiff’s counsel     Overruled. Lt. Tomory
25                                             didn’t believe that such   is explaining his state
                                               testimony was relevant     of mind at that time;
26
                                               he should not have         thus, it is not an out-
27                                             asked the question.        of-court statement.

28


                                              - 25 -
 1    DEFENDANT’S            PLAINTIFF’S               DEFENDANT’S         COURT’S
 2    DESIGNATIONS           OBJECTIONS                 RESPONSE           RULING
                                                                      Relevance: Objection
 3                                                                    Overruled. Lt. Tomory
                                                                      is describing his
 4                                                                    impressions of
 5                                                                    Plaintiff. Therefore,
                                                                      the Court finds the
 6                                                                    answer to be relevant.
 7                                                                    Undue Prejudice:
                                                                      Objection Overruled.
 8
                                                                      The Court does not
 9                                                                    find any risk of undue
                                                                      prejudice.
10
                                                                      Lacks Foundation:
11                                                                    Objection Overruled.
                                                                      Lt. Tomory is
12                                                                    describing events that
13                                                                    he witnessed and was
                                                                      present for.
14                                                                    Nondisclosure:
15                                                                    Objection Overruled.
                                                                      Defendant disclosed
16                                                                    Lt. Tomory and
                                                                      provided that he
17                                                                    would testify as to his
18                                                                    “interactions with and
                                                                      observations of
19                                                                    Plaintiff during
                                                                      Plaintiff’s tenure with
20                                                                    the PPD Robbery
21                                                                    Unit.”

22
23
            The Court will now address Plaintiff’s designations, Defendant’s objections, and
24
     Plaintiff’s response to Defendant’s objections.
25
26     PLAINTIFF’S          DEFENDANT’S                PLAINTIFF’S         COURT’S
      DESIGNATIONS          OBJECTIONS                  RESPONSE           RULING
27
      7:20 to 10:15       No objection          None.                 7:20–10:15
28


                                               - 26 -
 1    PLAINTIFF’S      DEFENDANT’S                PLAINTIFF’S            COURT’S
 2   DESIGNATIONS      OBJECTIONS                  RESPONSE              RULING
                                                                    Defendant does not
 3                                                                  object; therefore, the
                                                                    Court finds this
 4                                                                  testimony may be
 5                                                                  offered.

 6   24:20-25        No objection             None.                 24:20–25
 7
                                                                    Defendant does not
 8                                                                  object; therefore, the
                                                                    Court finds this
 9                                                                  testimony may be
10                                                                  offered.

11   44:3 to 45:10   Relevance – Rule 401 None.                     44:3–45:10
12                   As to Tomory’s
                     respect for the EEOC                           Relevance: Objection
13                                                                  Sustained. Lt.
                                                                    Tomory’s impressions
14                                                                  of the EEOC are
                                                                    irrelevant. Therefore,
15                                                                  the Court finds 45:1–2
16                                                                  to be irrelevant and
                                                                    this testimony is
17                                                                  precluded from being
                                                                    introduced.
18
19   46:6 to 47:3    No objection             None.                 46:6–47:3
20                                                                  Defendant does not
21                                                                  object; therefore, the
                                                                    Court finds this
22                                                                  testimony may be
                                                                    offered.
23
24   49:9 to 51:15   No objection if 49:11    Agreed.               49:9–51:15
                     to 49:15 removed –
25                   comments by counsel                            Plaintiff’s counsel has
                                                                    agreed not to offer:
26
                                              This testimony is     49:11–15.
27                   No objection if 50:9     relevant because it   Additionally,
                     to 50:19 removed –       demonstrates that     Plaintiff’s counsel has
28                   comments by              Tomory’s alleged      agreed to offer, for


                                             - 27 -
 1    PLAINTIFF’S     DEFENDANT’S                 PLAINTIFF’S                COURT’S
 2   DESIGNATIONS      OBJECTIONS                  RESPONSE                  RULING
                    counsel; lacks            subjective fear of Sgt.   completeness, 47:20–
 3                  foundation; assumes       Green was not             49:10. Thus,
                    facts not in evidence;    supported by the          Defendant only objects
 4                  relevance; Rule 403,      objective facts.          to 50:9–19. The Court
 5                  611(a), 104(b)                                      will address
                                                                        Defendant’s objections
 6                                                                      to that testimony only.
                                              Agreed.
 7                  No objection if                                     50:9–19
                    47:20-49:10 are
 8                                                                      Comments by
                    included for
 9                  completeness – Rule                                 Counsel: Objection
                    106                                                 Overruled. Plaintiff’s
10                                                                      counsel is asking a
                                                                        question.
11
12                                                                      Lacks Foundation:
                                                                        Objection Overruled.
13                                                                      Lt. Tomory is
                                                                        answering a question
14                                                                      regarding his
15                                                                      knowledge.
                                                                        Assumes Facts Not in
16                                                                      Evidence: Objection
17                                                                      Overruled. Lt. Tomory
                                                                        previously answered
18                                                                      that he didn’t know of
                                                                        Plaintiff physically
19                                                                      attacking anyone.
20                                                                      Thus, the Court finds
                                                                        that there were facts
21                                                                      regarding the absence
                                                                        of accusations of
22                                                                      violence in the record.
23
                                                                        Relevance: Objection
24                                                                      Overruled. Whether
                                                                        Lt. Tomory knew that
25                                                                      there had been no prior
26                                                                      accusations regarding
                                                                        Plaintiff committing
27                                                                      acts of physical
                                                                        violence in the
28


                                             - 28 -
 1    PLAINTIFF’S       DEFENDANT’S                PLAINTIFF’S                 COURT’S
 2   DESIGNATIONS       OBJECTIONS                  RESPONSE                   RULING
                                                                          workplace is relevant.
 3
 4   53:18 to 55:2    No objection             None.                      53:18–55:2

 5                                                                        Defendant does not
                                                                          object; therefore, the
 6                                                                        Court finds this
 7                                                                        testimony may be
                                                                          offered.
 8
 9   61:17 to 63:15   No objection if          Agreed.                    61:17–63:15
                      extended to 63:22 for
10                    completeness – Rule                                 Plaintiff has agreed to
                      106                                                 also offer 63:16–22.
11                                                                        Thus, Defendant does
                                                                          not object; therefore,
12                                                                        the Court finds 61:17–
13                                                                        63:22 may be offered.

14   68:10-25         Hearsay – Rule 801       This testimony goes to     68:10–25
15                                             Tomory’s state of
                                               mind, is not offered for   Hearsay: Objection
16                                             the truth of the           Overruled. The
                                               underlying statement       question is asking
17                                             and consequently is not    what Lt. Tomory
18                                             hearsay.                   knew; thus, the
                                                                          testimony is being
19                                                                        offered to show Lt.
                                                                          Tomory’s state of
20                                                                        mind at that time.
21
22
     72:13-18         No objection if          Agreed.                    72:13–18
23
                      extended to 72:22 for
24                    completeness - Rule                                 Plaintiff has agreed to
                      106                                                 also offer 72:19–22.
25                                                                        Thus, Defendant does
                                                                          not object; therefore,
26                                                                        the Court finds 72:13–
27                                                                        22 may be offered.

28


                                              - 29 -
 1    PLAINTIFF’S     DEFENDANT’S                PLAINTIFF’S               COURT’S
 2   DESIGNATIONS     OBJECTIONS                  RESPONSE                 RULING
     76:2-15        No objection if 76:25    Agreed.                  76:2–15
 3                  to 77:13 is included
 4                  for completeness -                                Plaintiff has agreed to
                    Rule 106                                          also offer 76:25–
 5                                                                    77:13. Thus,
                                                                      Defendant does not
 6                                                                    object; therefore, the
 7                                                                    Court finds 76:2–15
                                                                      and 76:25–77:13 may
 8                                                                    be offered.
 9
     77:17-21       Not relevant to any      This testimony is        77:17–21
10                  issue in this case       relevant because
                    whether Tomory           Tomory claims he         Relevancy: Objection
11                  witnessed tension        witnessed conflict       Overruled. The
                    between Green and        between Sgt. Green       question is asking
12
                    Saflar – Rule 401;       and his peers—           whether there was
13                  Motion in Limine         including Sgt. Safler.   tension between
                    #10 (Doc 77); Order      This testimony           Plaintiff and fellow
14                  regarding Motions in     explains the tension.    officer. Therefore, the
                    Limine (Doc 92) at                                Court finds this
15
                    page 6 lines 12 - 24.                             testimony relevant.
16
                                                                      Defendant’s MIL #10:
17                                                                    Objection Overruled.
                                                                      The Court’s Order on
18                                                                    Defendant’s MIL #10
19                                                                    prevented Plaintiff
                                                                      from arguing a claim
20                                                                    for hostile work
                                                                      environment. (Doc. 92
21                                                                    at 6). It does not
22                                                                    prevent Plaintiff from
                                                                      introducing evidence
23                                                                    that there was tension
                                                                      between Plaintiff and a
24                                                                    fellow officer.
25
     81:2-6         No objection if 81:7     Agreed.                  81:2–6
26                  through 82:25 is
27                  included for                                      Plaintiff has agreed to
                    completeness - Rule                               also offer 81:7–82:25.
28                  106                                               Thus, Defendant does
                                                                      not object; therefore,

                                            - 30 -
 1    PLAINTIFF’S         DEFENDANT’S                PLAINTIFF’S                 COURT’S
 2   DESIGNATIONS         OBJECTIONS                  RESPONSE                   RULING
                                                                            the Court finds 81:7–
 3                                                                          82:25 may be offered.
 4
     83:2 to 84:17      Irrelevant as to         This testimony is          83:2–84:17
 5                      relationship between     relevant because it is
                        Faulkner and Lazelle     probative of               Relevancy: Objection
 6                      – Rule 401               Commander Faulkner’s       Overruled. Plaintiff
 7                                               bias in favor of his       has previsouly argued
                                                 “cousin” Lt. Jeff Lazell   that as Plaintiff filed
 8                                               and against Sgt. Green,    an EEOC charge
                                                 whom Sgt. Green            against Lt. Jeff Lazell
 9                                               previously filed an        in 2009. Plaintiff
10                                               EEOC Charge against.       argued that due to the
                                                                            close relationship
11                                                                          between Lt. Lazell and
                                                                            Commander Faulkner,
12                                                                          Commander
13                                                                          Faulkner—who was in
                                                                            charge of the Robbery
14                                                                          Unit—retaliated
                                                                            against Plaintiff to get
15                                                                          back at him for filing
16                                                                          an EEOC charge
                                                                            against Lt. Lazell.
17                                                                          Thus, this Court finds
                                                                            the relationship
18                                                                          between Lt. Lazell
19                                                                          and Commander
                                                                            Faulkner to be
20                                                                          relevant.

21
     87:23 to 88:24     No objection             None.                      87:23–88:24
22
                                                                            Defendant does not
23                                                                          object; therefore, the
                                                                            Court finds this
24                                                                          testimony may be
25                                                                          offered.

26   100:16 to 104:25   No objection if 103:4    Agreed.                    100:16–104:25
27                      to 103:17 removed
                        and deposition Ex. 1                                Plaintiff has agreed not
28                      is stipulated into                                  to offer 103:4–17.
                                                                            Thus, Defendant does

                                                - 31 -
 1    PLAINTIFF’S     DEFENDANT’S                 PLAINTIFF’S                COURT’S
 2   DESIGNATIONS      OBJECTIONS                  RESPONSE                  RULING
                    evidence                                            not object; therefore,
 3                                                                      the Court finds
                                                                        100:16–103:3 and
 4                                                                      103:18–104:25 may be
 5                                                                      offered. Additionally,
                                                                        the parties have
 6                                                                      stipulated to enter
                                                                        deposition Ex. 1 into
 7                                                                      evidence.
 8
     113:6-14       Objection –               This is relevant          113:6–14
 9                  relevance; hearsay;       because it is probative
10                  lacks foundation;         of Commander              Argumentative:
                    calls for speculation;    Faulkner’s bias in        Objection Sustained.
11                  form; argumentative       favor of his cousin Lt.   Plaintiff’s counsels
                    – Rules 401, 801,         Jeff Lazell and against   question summarizes
12                  602, 701, 403, 611        Sgt. Green, whom Jeff     his interpretation of
13                                            filed an EEOC Charge      the evidence and
                                              of Discrimination         recites facts.
14                                            against.                  Defendant’s counsel
                                                                        objected during the
15                                                                      deposition on
16                                                                      argumentative
                                                                        grounds, and
17                                                                      Plaintiff’s counsel
                                                                        choose not to rephrase
18                                                                      the question at that
19                                                                      time. Thus, the Court
                                                                        finds 113:6–14 to be
20                                                                      argumentative and this
                                                                        testimony is precluded
21                                                                      from being introduced.
22
     114:9-17       Hearsay – Rule 801        Commander Faulkner’s      114:9–17
23                                            statements are a
                                              statement by an “agent    The Court has
24                                                                      excluded the question
                                              of a party opponent”
25                                            under Fed. R. Evid.       which this testimony is
                                              801 (d)(2)(D) and         an answer to;
26                                            consequently are not      therefore, this
                                              hearsay by definition.    testimony is also
27                                                                      excluded.
28


                                             - 32 -
 1     PLAINTIFF’S         DEFENDANT’S               PLAINTIFF’S            COURT’S
 2    DESIGNATIONS         OBJECTIONS                 RESPONSE              RULING
      115:1-10            Hearsay – Rule 801     Withdrawn.            115:1–10
 3
 4                                                                     Plaintiff has agreed not
                                                                       to offer this testimony.
 5
 6
 7         Accordingly,

 8         IT IS ORDERED that the following portions of Lt. Tomory’s Deposition can be

 9   offered at trial: 5:15–14:18; 15:3–15:22; 16:03–20:5; 20:14–26:2; 24:20–25; 26:16–27:5;

10   27:20–22; 28:1–29:3; 29:20–30:23; 31:1–32:17; 39:23–40:4; 44:3–25; 45:3–10; 46:6–

11   47:3; 47:20–49:10; 49:16–52:5; 52:22–55:2; 61:17–63:22; 68:10–25; 72:9–73:13; 76:2–

12   15; 76:25–77:13; 77:17–21; 81:2–82:25; 83:2–84:17; 87:23–88:24; 89:11–95:6; 100:16–

13   103:3; 103:18–104:25; 107:23–108:2; 108:12–109:5; 110:14–17; and 110:23–112:3.

14         Dated this 1st day of April, 2019.

15
16
17                                                Honorable Diane J. Humetewa
                                                  United States District Judge
18
19
20
21
22
23
24
25
26
27
28


                                                - 33 -
